MIDDLETON, J.
We will limit our reference to the defense in the case by the observation that neither by answer or the evidence was any defense shown or established to the claims of the Land Company aforesaid. All of the matters complained of in the answer occurred more than one year subsequent to the- default on the bond. There is not one single thing plead*, ed in the answer1'of defendants below that shows any excuse or legal justification for the default of the Holding Company in the matter of the improvement hereinbefore described. We do not undertake to say and must not be understood as holding that -if *558there was a legal obligation on the part of the Land Company to pay a certain mortgage on the premises involved, and it failed £o to do, it would not be answerable to the Holding Company for such failure. What we are trying to emphasize here is that when the Holding Company defaulted in the requirements of the bond, their obligations thereunder became absolute and they then and thereby became indebted to The Wain Land Company in the full sum of Twenty Thousand Dollars.
Some claim is made that the bond does not provide for liquidated damages. Whenever- the word “damages” is used in the bond it is qualified by the word “liquidated” and there is no extraneous evidence to change that effect. The measure of damages under the peculiar facts in this case would be extremely difficult to determine under any definite rules of law. There is no evidence to show that the parties to the bond had in mind any measure of damages other than the amount therein named.
As before observed, the pleadings of the defendants in the- trial court were answers and not cross-petitions. It is evident that the trial court properly interpreted the same and the judgment of that court is affirmed.
MAUCK, PJ and PARR, J, concur.